Citation Nr: 0938061	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability; and if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.

4.  Entitlement to service connection for disorder manifest 
by chest pain and for residuals of a head concussion.

5.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In June 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his 
appeal with respect to the issues of entitlement to service 
connection for a disorder manifested by chest pain, 
entitlement to service connection for a head concussion, 
entitlement to an increased rating for bronchial asthma from 
appellate consideration.

2.  Claims for service connection for bilateral hearing loss 
and left foot condition were denied by an April 1998 rating 
decision that was not appealed.   

3.  Evidence submitted subsequent to the April 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for bilateral hearing loss.  

4.  Evidence submitted subsequent to the April 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left foot disability.  

5.  A claim for service connection for PTSD was denied by a 
February 2005 rating decision that was not appealed.
 
6.  Evidence submitted subsequent to the February 2005 rating 
decision does not raise a reasonable possibility of 
substantiating a claim for PTSD.

7.  The Veteran's bilateral sensorineural hearing loss is 
related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for the issues of 
entitlement to service connection for a disorder manifested 
by chest pain, entitlement to service connection for a head 
concussion, entitlement to an increased rating for bronchial 
asthma an appeal by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The April 1998 rating decision which denied claims for 
service connection for bilateral hearing loss and left foot 
condition is final. 38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108 (West 2008); 
38 C.F.R. § 3.156 (2008).

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left foot 
disability is not reopened.  38 U.S.C.A. §§ 5108 (West 2008); 
38 C.F.R. § 3.156 (2008).

5.  July 2004 rating decision which denied a claim for 
service connection for PTSD is final. 38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2008); 38 C.F.R. § 3.156 
(2008).

7.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the 
claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess, 19 
Vet. App. at 473.  Accordingly, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005 and March 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1. 
 Together, the letters informed the Veteran that he needed to 
submit new and material evidence to reopen his claims, what 
qualifies as new and material evidence, of the bases for the 
denial of service connection for bilateral hearing loss, left 
foot condition, and PTSD in the prior decisions, and of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 letter told him to provide any relevant 
evidence in his possession. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini, 18 Vet. App. at 112; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not 
done in this case, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Veteran was also accorded VA 
examinations in September and November 2006. 38 C.F.R. § 
3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the June 2009 travel board hearing, before a final 
decision was promulgated by the Board, the Veteran notified 
the Board that he wished to withdraw the issues of 
entitlement to service connection for a disorder manifested 
by chest pain, entitlement to service connection for a head 
concussion, entitlement to an increased rating for bronchial 
asthma.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these 
issues.

Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the issues of entitlement to 
service connection for a disorder manifested by chest pain, 
entitlement to service connection for a head concussion, 
entitlement to an increased rating for bronchial asthma; and 
they are dismissed.

New and Material Evidence

In a decision dated in April 1998, the RO denied the 
Veteran's claims for service connection for bilateral hearing 
loss and left foot condition.  The Veteran did not appeal 
this decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  Thus, the April 
1998 decision is final.  

In a decision dated in July 2004, the RO denied the Veteran's 
claim for service connection for PTSD.  The Veteran did not 
appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  
Thus, the July 2004 decision is final.  

The Veteran's application to reopen his claims of service 
connection for bilateral hearing loss, PTSD, and left foot 
condition was received in March 2005.  A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Board notes that by a September 2005 rating decision, 
although the RO found that no new and material evidence had 
been received, the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, PTSD, and left foot 
condition were reopened but denied on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

At the time of the April 1998 rating decision, the evidence 
of record included the Veteran's service treatment records 
and VA examinations dated in December 1997 from VAMC in 
Detroit.  At the time of the July 2004 rating decision, the 
evidence of record included the Veteran's service treatment 
records, medical records from VA Medical Center in Phoenix, 
and VA examinations, as well as written statements of the 
Veteran.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural 
hearing loss can be service-connected on such a basis.   When 
a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology. 

Hearing Loss

Service connection for bilateral hearing loss was denied on 
the basis that service medical records and VA examination 
were negative for evidence of a hearing loss as defined by VA 
regulations.  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Id. at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

Based on the grounds stated for the denial of service 
connection for bilateral hearing loss in the April 1998 
rating decision, new and material evidence would consist of 
1) evidence of a current hearing loss disability for VA 
purposes and competent medical evidence linking such hearing 
loss disability to active service, 2) evidence of a current 
hearing loss disability for VA purposes, evidence showing 
post-service continuity of symptomatology, and competent 
medical evidence linking such hearing loss disability to 
post-service symptomatology, or 3) evidence of hearing loss 
for VA purposes within one year of discharge from service.  

In this regard, additional evidence received since the April 
1998 and July 2004 rating decisions includes various VA 
treatment records, service personnel records, and statements 
from the Veteran including personal hearing testimony. 

Although the various VA medical records and VA examinations 
do not indicate that the Veteran's current hearing loss is 
related to his military service, at the September 2006 VA 
examination, the Veteran demonstrated bilateral impaired 
hearing for the purposes of applying the laws administered by 
the VA.  The Board has considered the evidence received since 
the April 1998 rating decision and finds that the evidence 
showing that the Veteran has demonstrated bilateral impaired 
hearing for the purposes of applying the laws administered by 
the VA relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence received 
subsequent to April 1998 rating decision is new and material 
and serves to reopen the claim.  

Left Foot

Service connection for a left foot condition was denied in 
April 1998 on the basis that VA examination showed no 
objective evidence of any pathology.  

The Veteran's service treatment records indicate that the 
Veteran injured his left ankle in May 1986 sliding into base.  
X-rays of the left ankle and foot showed no acute bone 
changes.  Based on the grounds stated for the denial of 
service connection for left foot disability in the April 1998 
rating decision, new and material evidence would consist of 
1) evidence of a current left foot disability and competent 
medical evidence linking such hearing loss disability to 
active service, 2) evidence of a current left foot 
disability, a showing post-service continuity of 
symptomatology, and competent medical evidence linking such 
left foot disability to post-service symptomatology.

In this regard, additional evidence received since the April 
1998 and July 2004 rating decisions includes various VA 
treatment records, service personnel records, and statements 
from the Veteran including personal hearing testimony. 

The Board has considered the evidence received since the 
April 1998 rating decision and finds that there is still no 
evidence that a current left foot disability was incurred in 
or aggravated by active service as there is no evidence of a 
current left foot disability.  

The various VA medical records and VA examinations do not 
indicate that the Veteran suffers from a current chronic left 
foot disability.  At the May 2006 RO hearing, the Veteran 
testified that he had both his legs in casts and that he had 
a 100 pound steel grate drop right across the top of his left 
foot.  At the VA examination in November 2006, the Veteran 
stated that he had no symptoms and that he did not recall a 
left foot or ankle injury.  The Veteran's left ankle x-ray 
was normal, and functional impairment was very minor with no 
weakness, fatigability, or incoordination.  At the June 2009 
travel board hearing, the Veteran testified that he had a 100 
pound grate fall right across the top of his foot in 1979 and 
that he injured his foot a second time but didn't remember 
what happened but that he came home on crutches in 1986.  The 
Veteran testified that his left foot is in a constant state 
of being swollen, that it is larger than his right foot and 
that his left shoe is tighter and that sometimes the pain 
gets so bad and that he can't have anything touch his left 
foot.    

The Board notes that the Veteran's subjective complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, there is still no evidence of a current chronic left 
foot disability. 

PTSD

Service connection for PTSD was denied on the basis that the 
evidence did not show a confirmed diagnosis of PTSD and that 
the available evidence was insufficient to conform that the 
Veteran actually engaged in combat or was a prisoner of war 
and that the service department was unable to corroborate the 
Veteran's claimed stressor(s).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2003).  38 C.F.R. § 4.125(a) (2003) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f).

Based on the grounds stated for the denial of service 
connection for PTSD in the July 2004 rating decision, new and 
material evidence would consist of evidence a diagnoses of 
PTSD that conforms to the (DSM-IV)., credible supporting 
evidence that the claimed in-service stressor occurred, and 
competent medical evidence of a link between PTSD and the in-
service stressor. 

In this regard, additional evidence received since the April 
1998 and July 2004 rating decisions includes various VA 
treatment records, service personnel records, and statements 
from the Veteran including personal hearing testimony. 

The Board has considered the evidence received since the July 
2004 rating decision and finds that there is still no 
evidence that PTSD was incurred in or aggravated by active 
service as there is no evidence of a diagnosis of PTSD that 
conforms with DSM-IV.  

The various VA medical records and VA examinations do not 
indicate that the Veteran suffers from PTSD.  The VA 
treatment records include other psychiatric diagnoses 
including schizophrenia and bipolar disorder.  At the 
September 2006 VA examination, the examiner diagnosed 
schizoaffective disorder, mixed, with psychosis and alcohol 
abuse.  The examiner stated that the Veteran did not present 
with PTSD symptoms.  Thus, there is still no evidence of 
current diagnosis of PTSD that conforms to DSM-IV.

Accordingly, the Board finds that the evidence received 
subsequent to April 1998 and July 2004 rating decisions with 
respect to the issues of entitlement to service connection 
for a left foot disability and PTSD is not new and material 
and does not serve to reopen the claims.  Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a left food disability and PTSD, the 
benefit of the doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

With respect to the Veteran's claim for bilateral hearing 
loss, the Board notes that the service treatment records 
indicate that the Veteran was diagnosed with left ear high 
frequency sensorineural hearing loss in April 1996.  In 
addition, there is also there is some hearing loss at the 500 
hertz level in the right ear in June 1986 and a remark 
"routinely exposed to hazardous noise" is noted.  Thus, 
resolving all doubt in the Veteran's favor, the Board finds 
there is evidence of bilateral sensorineural hearing loss in 
the service treatment records.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2008).  The September 2006 VA examination indicated 
sensorineural hearing loss in both ears.  There is no 
evidence of record that the Veteran's current sensorineural 
hearing loss is clearly attributable to intercurrent cause.  

Accordingly, the Board concludes that the preponderance of 
the evidence is in favor of the claim for service connection 
for bilateral hearing loss.  


ORDER

1.  New and material evidence having been submitted, the 
claim for service connection for bilateral hearing loss is 
reopened; to this extent the appeal is granted.

2.  New and material evidence not having been submitted, the 
claim for service connection for a left foot disability is 
not reopened and the appeal is denied.

3.  New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened and the 
appeal is denied.  

4.  Entitlement to service connection for bilateral 
sensorineural hearing loss is granted.

5.  The appeal of entitlement to service connection for 
disorder manifest by chest pain and for residuals of a head 
concussion is dismissed.

6.  The appeal of entitlement to an increased rating for 
bronchial asthma, currently evaluated as 10 percent 
disabling, is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


